Citation Nr: 9912319	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  96-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to July 
1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to service 
connection for a back condition and for a right shoulder 
condition.  

The case was previously before the Board in December 1997, at 
which time it was Remanded to afford the veteran an 
orthopedic medical examination by a physician with specialty 
in orthopedics.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration.  


REMAND

Service medical records reflect the veteran registering 
complaints relating to lower back pain on several occasions 
throughout service.  Sacroiliac tendinitis exacerbated by 
obesity was noted on VA examination of September 1994.

The veteran has submitted treatment records from the Miller 
Chiropractic Center of Radcliffe, Kentucky, for the period 
from June 1990 through August 1995.  Included in the claims 
file is a letter of March 1994 from Vaughn S. Miller, D.C., 
who states that he has treated the veteran from June 1990 
until December 1990, after which the veteran was placed on 
maintenance care.  Dr. Miller additionally noted that the 
veteran suffered from occasional exascerbations of pain in 
the lumbar spine area.  He also recommended that the veteran 
continue on maintenance throughout his life and that he be 
seen more often with flare-ups.

The veteran was afforded a VA examination in January 1998, 
which was supplemented by the examiner in February 1998 and 
August 1998.  The examiner noted several isolated episodes of 
lumbar pain in service, all of which resolved.  The examiner 
commented that at no time during service were there any 
physical examination abnormalities or radiographic 
abnormalities noted.  Significantly too, a bone scan in 1993 
during service failed to appreciate any lumbar pathology.  
Notwithstanding, the examiner diagnosed mechanical back pain.  
Such a diagnosis may or may not be a diagnostic entity.  

The Board considers that the evidence of record is unclear as 
to whether the veteran suffers from a chronic lumbar 
disability.  Accordingly, the Board concludes that additional 
medical opinions would materially assist the VA in 
determining whether the veteran has a chronic lumbar 
disability related to his service.  Moreover, when the case 
was previously Remanded by the Board, the veteran was to have 
been afforded an examination which included testing for 
rheumatoid arthritis.  It is not apparent that such testing 
was afforded.  Remand directives confer upon the veteran or 
other claimant the right to compliance with Remand Orders.  
Stegall v. West, 11 Vet. App. 268 (1998).

As to the veteran's claim referable to his right shoulder, 
the veteran complained at his separation examination in 
February 1994 of having pain in his right shoulder nearly 
every morning.  The veteran noted having been diagnosed with 
bursitis in 1980.  Service medical records of May 1983 report 
the veteran having complained of right shoulder tenderness 
for a period of two days.  A diagnosis of subacromial 
bursitis was noted.  Service medical records are otherwise 
silent as to complaints, diagnosis, symptomatology or 
treatment related to bursitis except as noted above.  VA 
medical examination of September 1994 diagnosed a history of 
bursitis of the right shoulder without current manifestation 
of pathology. 

At the VA examination in September 1994 the veteran reported 
that he felt a click and occasionally, while working 
overhead, he had pain in the shoulder.  Mild crepitus was 
present in the right shoulder.  Otherwise, the examination 
findings were completely within normal limits as to the 
shoulder.  However, on the VA examination in November 1995, 
the veteran's shoulder was described as very tender and the 
examiner noted "a lot of crepitus in the right shoulder".  
The diagnosis was "history of bursitis in the right 
shoulder."

The January 1998 examination diagnosed intermittent right 
shoulder bursitis on the basis of history as provided by the 
veteran.  The examiner additionally commented that the right 
shoulder was not causing disability at the time, but he also 
reported that the veteran had mild symptoms at the time.  The 
examiner noted that the veteran's history did not include any 
trauma to the right shoulder.  Objective physical examination 
results were that the veteran could forward flex the shoulder 
to 108 degrees; abduction was to 160 degrees.  Internal 
rotation was to the T-6 level; external rotation of 45 
degrees.  There was negative impingement sign and no 
supraspinatus weakness.  Deltoid strength was 5/5 and there 
was no palpable tenderness around the right shoulder.  The 
examiner reported the absence of bony abnormality on 
radiographic examination of January 1998; however, the actual 
radiographic report of the right shoulder performed in 
January 1998 reported mild degenerative changes of the 
acromioclavicular joint.

Thereafter, the veteran reported having sustained what 
amounts to repeated trauma to the right shoulder in service 
as a consequence of repeated firing of the .45 caliber 
automatic pistol in connection with his being on a pistol 
team and additionally as a military policeman.  

The Board notes that the January 1998 VA examination report 
pertaining to the right shoulder was without benefit of 
review of the veteran's claims folder as indicated in the 
Board's remand of December 1997.  After review of the claims 
folder was conducted, subsequent addenda make no reference to 
the right shoulder condition claimed.  Thus, the defect 
remains uncured.  See Stegall v. West, 11 Vet. App 268 
(1998).  

Moreover, the Board is of the opinion that diagnostic 
clarification is required to ascertain what right shoulder 
disability is present and the etiology thereof.  To ensure 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to accord due 
process, the case is REMANDED to the regional office (RO) for 
the following development:

1.  The veteran should be afforded a VA 
medical examination by a VA physician who 
has not examined the veteran previously  
to ascertain whether the veteran has a 
lower back impairment and a right 
shoulder condition, and, if so, the 
diagnosis (es) and etiology thereof.  The 
examination should include testing for 
rheumatoid arthritis along with any other 
tests deemed appropriate.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner must  review the 
claims folder, including the service 
medical records and the post service 
medical examinations.  

Based on the examination, any tests and 
the review, the examiner is requested to 
offer the appropriate diagnosis of any 
current pathology affecting the low back 
and/or right shoulder and also to offer 
an opinion as to whether it is as least 
as likely as not that any current 
pathology is etiologically related to 
symptomatology the veteran had during his 
many years of service.  

The complete rationale for all opinions 
must be provided.  

The appellant is hereby notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1998). 

2.  In addition to any other development 
deemed appropriate, when the development 
requested has been completed, the case 
should again be reviewed by the RO on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board, if appropriate, 
for further review.  

The purpose of this REMAND is to obtain additional 
information and accord due process of law.  The Board 
intimates no opinion, either favorable or unfavorable, as 
to the ultimate disposition of this case.  No action is 
required of the veteran until he is notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

